Title: To Benjamin Franklin from Jan Ingenhousz, 5 October 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir.
London Octob. 5th 1778
You will be surprised, that I did not keep my word or reather my resolution to come over to Paris. The reason was, that I undertook to finish a work upon the subject of the small pox and inoculation before I quitted this country, in which I was much interrupted by visitors and other avocations, which one can scarce avoid in a city as this, if a man has so many friends and acquaintances as I. I can scarce avoid to pay allmost every day a visit to our common friend, who seems to find a kind of confort in my company, and who I respect too much for to not oblige him in any way in my power. He excited me to make up some papers upon philosophical and medical subjects by form of letters. Having a good stock of such articles, I could do it, if I was left to my self. You know I am fond of this metropolis, as a place, in which I spended so many happy days. The place of my ordinary residence now affording me no confort equal to what I enjoy here, I can not quit this abode but with some reluctance, the more, as I suspect I will be obliged to take a farewell from it for ever. However I have some thaught of spending the next winter at Paris, without being able to tell it positively. In the mean time I hope your helth is very good. Your friend begins to linger some times and seems to be tired of his literary dignity, which he renounces. It is a pity he is not able to bear some vexations inseparable from an exalted situation. Some of his friends adscribe it to a degree of pride which he possesses; for my part I think it reader [rather] to be adscribed to a keen sensibility of temper, which makes him look with an eye of indignation upon those who obstruct him in what he is conscious of being right. I found out a manner of making in an instant as much inflammable air as I please and to shoot a leaden ball with it, which I will show you when I will be in Paris. Abbé Fontana is here and occupyes my former lodgins at Mr. Pitter’s in Northumberland Court Charing Cross.
I hope your family is well, and the business of Mr. Williams goes on prosperously.

Give my best respects to Mr. and Madame de chaumont.
I hear from Fontana the Vienna conjuror Dr. Mesmer is at Paris, that he has been presented to the Royal academy, that he still pretends a magnetical effluvium streams from his finger and enters the body of any person without being obstructed by walls or any other obstacles, and that such stuff, too insipid for to get belief by any old woman, is believed by your friend Mr. Le Roy, who protects him and will recommend him in London, where he has a mind to exercise his magnetical effluvia. I am very respectfully Dear Sir Your obedient humble servant
J. Ingenhousz
 
Addressed: a Monsieur / Monsieur Francklin / a Passi
Endorsed: Ingenhousz
Notation: sous couvert de Mr Tourton
